Exhibit (10.3)

EASTMAN KODAK COMPANY

2013 OMNIBUS INCENTIVE PLAN

Award Agreement

This “Award Agreement” evidences an award of Nonqualified Stock Options (the
“Options”) by the Company under the Eastman Kodak Company 2013 Omnibus Incentive
Plan, as indicated below.  The Options are subject to all other terms set forth
in the Plan and this Award Agreement.  Capitalized terms not defined in this
Award Agreement have the meanings given to them in the Plan.  

Name of Grantee:

Grant Date:

Number of Options:XX,XXX with an Option Price of $3.03

XX,XXX with an Option Price of $4.53

XX,XXX with an Option Price of $6.03

XX,XXX with an Option Price of $12.00

Vesting Schedule:

Vesting Date

Percentage Vesting

 

 

 

 

 

 

 

 

 

Vesting:

 

The Vesting Schedule for any Options awarded is set forth above under “Vesting
Schedule.”  The Options will only vest if the Grantee continuously serves on the
Board from the Grant Date through the applicable Vesting Date, and except as
otherwise provided by this Award Agreement, any unvested Options will be
forfeited upon any termination of service.  Upon termination of service, vested
Options shall remain exercisable until they expire as set forth below under
“Expiration Date.”

 

Exercise:

No Option will be exercisable prior to the date on which it vests.  Upon
Vesting, the Options will allow the purchase of Shares at the Option Price noted
above.  Each Option provides for the ability to purchase a single Share.  

The Options shall be exercised by written notice or by any other method
permitted by the Committee stating the number of Options to be exercised, with
payment of the aggregate Option Price for the number of Options exercised.

1

 

--------------------------------------------------------------------------------

The aggregate Option Price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Grantee:

 

(i)

in cash or its equivalent (e.g., by cashier’s check);

 

(ii)

to the extent permitted by the Committee, in Shares previously owned by the
Grantee having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee,

 

(iii)

any combination of the foregoing; or

 

(iv)

in consideration received by the Company under a cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan.

Under no circumstances will fractional Shares be issued; if the Grantee elects
to pay the Option Price for the Shares using Shares already owned by him, or
Shares to be received from his exercise of this Option and such payment involves
a fraction of a Share, the remaining fraction of such Share shall be redeemed by
the Company and the Company shall pay the Grantee the Fair Market Value of such
fractional Share in cash in lieu of issuing such fractional Share.

Expiration Date:

Each Option will expire at the close of business on the day immediately prior to
the seventh (7th) anniversary of the Grant Date, unless sooner forfeited in
accordance with the terms and conditions of this Award Agreement or the Plan.

Grantee Rights:

The Grantee will not have any of the rights of a shareholder with respect to the
Shares underlying or covered by the Options, whether or not vested, until such
Shares are actually issued and delivered to the Grantee.

Change of Control:

Upon the occurrence of a Change of Control, the Committee may, but shall not be
required, to make one or more of the adjustments set forth in Section 14.2 of
the Plan to the Options if and to the extent that the Options are outstanding at
the time of the Change of Control.  

Transferability:

Except as otherwise provided by the Plan, the Options are not in any manner
subject to alteration, anticipation, sale, transfer, assignment, pledge or
encumbrance.

Continued Service:

The Grantee’s receipt of this Award does not give the Grantee right to remain in
the service of the Company or as a member of the Board.

2

 

--------------------------------------------------------------------------------

Data Privacy:

By accepting the Options, the Grantee agrees that any data, including the
Grantee’s personal data, may be exchanged among the Company and its Affiliates
to the extent the Company determines necessary or advisable to administer the
Plan and the Options, as well as with any third-party engaged by the Company to
administer the Plan and the Options granted under the Plan.

Amendment:

Pursuant to Section 15.2 of the Plan, the Committee may from time to time amend
this Award Agreement; provided, however, no amendment shall materially adversely
impair the rights of the Grantee under this Award Agreement without the
Grantee’s consent.

Miscellaneous:

The Options described in this Award Agreement are intended to be exempt from
Section 409A under the stock rights exemption thereto, and the Plan and this
Award Agreement shall be interpreted and administered consistent with such
intention, and in accordance with Eastman Kodak Company’s Policy Regarding
Section 409A Compliance.  The Company may unilaterally amend this Award
Agreement for purposes of exemption from or compliance with Section 409A if, in
its sole discretion, the Company determines that such amendment would not have a
material adverse effect with respect to the Grantee’s rights under this Award
Agreement.  Notwithstanding the foregoing, no person connected with the Plan or
the Options in any capacity, including, but not limited to, the Company and its
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment will be applicable with respect to the
Options or payments made under this Award Agreement, or that such tax treatment
will apply to or be available to the Grantee.

The obligations of the Company pursuant hereto are subject to compliance with
all applicable governmental laws, regulations, rules and administrative actions,
including, but not limited to, the Securities Act of 1933, as amended, and the
Exchange Act, and all rules promulgated thereunder.  In order to avoid any
violations, the Committee may, at any time and from time to time, impose
additional restrictions upon the Options.

The Plan is incorporated herein by reference, and, by accepting this Award, the
Grantee agrees to be subject to the terms and conditions of the Plan.  The Award
Agreement and the Plan constitute the entire agreement and understanding of the
parties with respect to the Options.  In the event of any conflict between this
Award Agreement and the Plan, the terms of the Plan shall control unless the
context indicates otherwise.

*****

 

 

3

 